—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 13, 1996, convicting him of robbery in the first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that his identification by the complainant was the result of illegal police conduct which compelled him to participate in an identification procedure (see generally, People v Gonzalez, 39 NY2d 122). The record reveals that the defendant voluntarily accompanied *512the arresting police officer from an apartment to the front of the apartment building where, from- among a group of four black males, the complainant identified him as a participant in the robbery which had occurred shortly before. Accordingly, those branches of the defendant’s motion which were to suppress identification testimony and the physical evidence recovered from his person upon his arrest were properly denied.
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.